Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-7 are pending.  Claim 1 is independent.

Examiner’s Comment
2.	A COMMON OWNERSHIP STATEMENT was filed November 9, 2020 before the corrected notice of allowability of application serial number 16/797,080, the parent application of the present application, to invoke the exception defined in 35 U.S.C. §102(b)(2)(C), and thus avoiding a potential rejection under 35 U.S.C. §102(a)(2) over U.S. Patent No. 10,737,896 (Ito) that has common assignee as the parent application and thus the present application which is a continuation of the parent application.

Obviousness-Type Double Patenting Rejection
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Regarding claim 1, all the claim limitations are found in patent claim 5/1.  Note that all limitations of claim 1, except for the limitations listed below which are found in patent claim 5, are found in patent claim 1. 

The following limitations of claim 1 that are not in patent claim 1 are found in patent claim 5:
	“a width-restrictive guide arranged movably on the movable plate”,
	“wherein the first housing comprises a recessed portion formed in an area on an upper face thereof between the width-restrictive guide and the second outer face in the widthwise direction”, and
	“wherein the second driving source and the second driving train are arranged at positions coincident with the recessed portion in the widthwise direction”.

	Patent claim 5/1 limitations are listed here below for comparison.  Note that the term “a shelter portion” of patent claim 5 corresponds to “a recessed portion” of claim 1.
	“a width-restrictive guide arranged movably on the movable plate”,
	“wherein the first housing comprises a shelter portion formed in an area on the upper face thereof between the width-restrictive guide and the second outer face in the 
	“wherein the second driving source and the second driving train are arranged at portions coincident with the shelter portion in the widthwise direction”.

	Regarding claim 2, the claim limitation is found in patent claim 5.  
Both limitations are listed below for comparison.  Again, “a recessed portion” of claim 2 corresponds to “a shelter portion” of patent claim 5. 
	Claim 2 limitation:  “wherein the recessed portion is formed to recess toward the second outer face away from the width-restrictive guide”.
	Patent claim 5 limitation:  “the shelter portion being formed to recess toward the second outer face away from the width-restrictive guide”.

Claims not Rejected in Obviousness-Type Double Patenting Rejection or Art Rejection
5.	Claims 3-7 are not rejected in the above obviousness-type double patenting rejection because none of the patent claim chains of Patent No. 10,911,625 includes the limitations of claim 3/1, or of 6/1.

6.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Pertinent Prior Art or Art
7.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mizuno (US 10,911,625), applied it the ODP rejection above
	Ito (U.S. Patent No. 10,737,896)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674